PER CURIAM.
The defendant in error having filed in this court a remittitur of $1,970.10 as of the date of the original judgment, which reduces the principal sum of that judgment from $6,352.41 to $4,382.31, and it appearing that the remittitur is sufficient to account for the greatest possible amount of excessiveness in the judgment, it is ordered that the judgment heretofore entered herein reversing and remanding the cause be set aside and in lieu thereof that the judgments of the trial court and of the Court of Civil Appeals be reformed so as to award to defendant in error a recovery of the amount above named and, as reformed, that said judgments be affirmed. Texas & N. O. R. Co. v. Carr, 91 Tex. 332, 43 S.W. 18. The costs in this court will be assessed against defendant in error.